Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Mr. Andrew Jenkins on 1/26/2022. 

The application has been amended as follows: 

1.	(Currently Amended) A method of voice call diversion, comprising:
detecting an incoming voice call communication from a calling device of a caller to a communication system associated with an agent;
identifying the agent is not immediately available for voice dialogue with the caller;
directly querying the calling device from the communication system;
identifying an alternate communication option capability of the calling device, present on the calling device, based on a result of the direct query;
offering the alternate communication option to the calling device as a prompt from the communication system;
detecting a selection of the alternate communication option from the calling device; and,
diverting the incoming voice call communication so as to utilize the selected alternate communication option instead of the voice call communication to facilitate a dialogue between the caller and the agent,

wherein the communication system does not have any information concerning the calling device prior to the incoming voice call communication, and
wherein the calling device is directly queried and the alternate communication option is identified after the incoming voice call is detected and before the incoming voice call is diverted.

2.	(Original) The method of claim 1, wherein detecting the incoming voice call communication comprises placing the incoming voice call communication in a queue.

3.	(Original) The method of claim 1, wherein identifying the alternate communication option comprises identifying one or more non-voice communication options.

4.	(Previously presented) The method of claim 3, wherein offering the alternate communication option to the calling device comprises sending a notification to the calling device of the one or more non-voice communication options.

5.	(Original) The method of claim 4, wherein detecting a selection of the alternate communication option comprises detecting a selection from the one or more non-voice communication options.

6.	(Original) The method of claim 1, wherein diverting the incoming voice call so as to utilize the selected alternate communication option comprises converting a communication format of the incoming voice call communication to a format of the selected alternate communication option.

7.	(Original) The method of claim 6, wherein the alternate communication option is a text message communication option.



9.	(Currently amended) A system for voice call diversion, comprising:
a communication system associated with an agent; and
a call diversion handling module comprising at least one processor and memory configured to:
	detect an incoming voice call communication from a calling device of a caller to the communication system;
	identify the agent is not immediately available for voice dialogue with the caller;
	directly query the calling device; 
	identify an alternate communication option capability of the calling device, present on the calling device, based on a result of the direct query;
	offer the alternate communication option to the calling device as a prompt from the communication system;
	detect a selection of the alternate communication option from the calling device; and,
	divert the incoming voice call communication so as to utilize the selected alternate communication option instead of the voice call communication to facilitate a dialogue between the caller and the agent,
wherein the alternate communication option is identified without an identifier presented by the calling device to the communication system,
wherein the communication system does not have any information concerning the calling device prior to the incoming voice call communication, and
wherein the calling device is directly queried and the alternate communication option is identified after the incoming voice call is detected and before the incoming voice call is diverted.



11.	(Previously presented) The system of claim 9, wherein the call diversion handling module is configured to identify one or more alternate non-voice communication options.

12.	(Previously presented) The system of claim 11, wherein the call diversion handling module is configured to offer the alternate communication option to the calling device by sending a notification to the calling device of the one or more non-voice communication options.

13.	(Previously presented) The system of claim 12, wherein the call diversion handling module is configured to detect a selection from the one or more alternate non-voice communication options.

14.	(Previously presented) The system of claim 9, wherein the call diversion handling module is configured to divert the incoming voice call so as to utilize the selected alternate communication option by converting a communication format of the incoming voice call communication to a format of the selected alternate communication option.

15.	(Original) The system of claim 14, wherein the alternate communication option is a text message communication option.

16.	(Currently amended) A call diversion handling module comprising at least one processor and memory configured to:
detect an incoming voice call communication from a calling device of a caller to a communication system associated with an agent;
identify the agent is not immediately available for voice dialogue with the caller;
directly query the calling device;
identify an alternate communication option capability of the calling device, present on the calling device, based on a result of the direct query;

detect a selection of the alternate communication option from the calling device; and,
divert the incoming voice call communication so as to utilize the selected alternate communication option instead of the voice call communication to facilitate a dialogue between the caller and the agent,
wherein the alternate communication option is identified without an identifier presented by the calling device to the communication system,
wherein the communication system does not have any information concerning the calling device prior to the incoming voice call communication, and
wherein the calling device is directly queried and the alternate communication option is identified after the incoming voice call is detected and before the incoming voice call is diverted.

17.	(Previously presented) The call diversion handling module of claim 16, wherein upon detecting the incoming voice call communication, the call diversion handling module is configured to place the incoming voice call communication in a queue.

18.	(Previously presented) The call diversion handling module of claim 16, wherein the call diversion module is configured to identify one or more alternate non-voice communication options.

19.	(Previously presented) The call diversion handling module of claim 18, wherein the call diversion module is configured to offer the alternate communication option to the calling device by sending a notification to the calling device of the one or more non-voice communication options.

20.	(Previously presented) The call diversion handling module of claim 19, wherein the call diversion module is configured to detect a selection from the one or more alternate non-voice communication options.



22.	(Previously presented) The call diversion handling module of claim 21, wherein the alternate communication option is a text message communication option.

23.	(Previously presented) The method of claim 1, wherein the communication system is in a business or contact center system.  

24.	(Previously presented) The method of claim 1, wherein the communication system comprises an interactive voice system (IVR).

25	(Previously presented) The method of claim 24, wherein the method further comprises the step of:
	conducting a request/response session with different callers utilizing different calling devices via the IVR.

26.	(Previously presented) The method of claim 1, wherein the communication system comprises a call diversion handling module.  

27.	(Cancelled) 

28.	(Previously presented) The method of claim 1, further comprising: 
	confirming that the calling device is capable of interacting with the alternate communication option based on a caller identifier.  

29.	(Previously presented) The method of claim 1, further comprising:
	confirming that the calling device is capable of interacting with the alternate communication option based on a calling device identifier.  



31.	(Previously presented) The system of claim 9, wherein the communication system comprises an interactive voice system (IVR).

32	(Previously presented) The system of claim 31, wherein the system is arranged to conduct a request/response session with different callers utilizing different calling devices via the IVR.

33.	(Previously presented) The system of claim 9, wherein the communication system comprises the call diversion handling module.  

34.	(Cancelled) 

35.	(Previously presented) The method of claim 1, wherein the call diversion handling module is further configured to:
	confirm that the calling device is capable of interacting with the alternate communication option based on a caller identifier.

36.	(Previously presented) The method of claim 1, wherein the call diversion handling module is further configured to:
	confirm that the calling device is capable of interacting with the alternate communication option based on a calling device identifier. 

37.	(Previously presented) The method of claim 1, further comprising a step of:
	accessing an external network database by the communication system,
	wherein the identifying the alternate communication option capability of the calling device is further based on accessing the external network database.

38. 	(Cancelled) 
  


40.	(Cancelled) 

41.	(Previously presented) The call diversion handling module of claim 16, wherein the call diversion handling module is further configured to access an external network database, and the identifying an alternate communication option capability of the calling device is further based on accessing the external network database.

42.	(Cancelled) 

43.	(Previously presented) The method of call diversion of claim 1, wherein the diverting of the incoming voice call communication facilitates a dialogue between the caller and a second agent using the alternate communication option.

44.	(Previously presented) The system for voice call diversion of claim 9, wherein the diverting of the incoming voice call communication facilitates a dialogue between the caller and a second agent using the alternate communication option.

45.	(Previously presented) The call diversion handling module of claim 16, wherein the diverting of the incoming voice call communication facilitates a dialogue between the caller and a second agent using the alternate communication option.


Allowable Subject Matter
2.	Claim 1-26, 28-33, 35-37, 39, 41 and 43-45 are allowed over prior arts of record.

Independent claims 1, 9 and 16 recite the features of: 
	“detecting an incoming voice call communication from a calling device of a caller to a communication system associated with an agent;
identifying the agent is not immediately available for voice dialogue with the caller;
directly querying the calling device from the communication system;
identifying an alternate communication option capability of the calling device, present on the calling device, based on a result of the direct query;
offering the alternate communication option to the calling device as a prompt from the communication system;
detecting a selection of the alternate communication option from the calling device; and,
diverting the incoming voice call communication so as to utilize the selected alternate communication option instead of the voice call communication to facilitate a dialogue between the caller and the agent,
wherein the alternate communication option is identified without an identifier presented by the calling device to the communication system,
wherein the communication system does not have any information concerning the calling device prior to the incoming voice call communication, and
wherein the calling device is directly queried and the alternate communication option is identified after the incoming voice call is detected and before the incoming voice call is diverted”.

The features in those independent claims are neither taught or made fairly obvious by the prior art or record.
“directly querying the calling device from the communication system;

identifying an alternate communication option capability of the calling device, present on the calling device, based on a result of the direct query; and 


wherein the calling device is directly queried and the alternate communication option is identified after the incoming voice call is detected and before the incoming voice call is diverted”.


	For example, prior art Walker teaches when a caller places a call to customer service center and the attendant is not available, a message is played to the caller with an estimate hold time and the caller will be provided with a entertainment option (see Figs. 8A-8C).

However Walker does not teach directly querying the calling device from the communication system; identifying an alternate communication option capability of the calling device, present on the calling device, based on a result of the direct query; and wherein the calling device is directly queried and the alternate communication option is identified after the incoming voice call is detected and before the incoming voice call is diverted.

	Also, prior art Mezhibovsky teaches in Fig. 5 that when an incoming call comes in and the caller needs a live help, the call will be switched to a live interaction instead of a call.  However, Mezhibovsky teach directly querying the calling device from the communication system and identifying an alternate communication option capability of the calling device, present on the calling device, based on a result of the direct query. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHA S AL AUBAIDI whose telephone number is (571)272-7481. The examiner can normally be reached Mon-Friday Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652